ADVISORY ACTION
	Applicants’ arguments filed April 19, 2021 have been considered but have not ben found to be persuasive.
	Applicants argue that the term ‘flanged edge’ defines a structure that is distinct from a flange, however flanged edge is a product-by-process limitation that defines and edge which has been made into a flange.  A flange is a general term used for denoting an edge region formed to provide stiffening or to provide a structure for attachment to another member (e.g. the flange on a wheel hub).  Applicants cite the specification including figures 6B and 6C in support of their definition of a ‘flanged edge’.  It is agreed that the edge structure depicted in applicants’ figures falls within the scope of a flanged edge, however the figures do not limited the scope of a term to only those structures shown.  Applicants may demonstrate that a term limits the scope of the claim to a specific definition.  MPEP 2111.01 I states that “The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification.”   With regards to the German translation applicants state that the term flanged edge refers to “an edge which has been bent around”, however the translation provided by applicants is insufficient to establish that the term explicitly restricts the scope to those structures which have an edge bend at 180 degrees as per applicants’ figure 6.  Applicants’ specification has been reviewed and no explicit definition for the term flanged edge could be found.  Applicants’ figure 6 depicts what appears to be a ‘hem’.  While a hem may be considered a flange, the term ‘hem’ differs from a ‘flange’ where a flange may include a broader range of configurations (e.g. a 90 degree bend, a structure which is not a hem).  Absent a showing that applicants’ specification explicitly defines a ‘flanged edge’ as to exclude edge regions which have been formed at angles greater than 180 degrees, the term flanged edge is considered to include edge structures other than hems, such as configurations having a bend at an angle other than 180 degrees.

	Applicants argue that there is no reasonable expectation of success in the proposed modification of Grosskrueger according to Cattanach where thermoplastic materials would fail under the conditions of launch vehicles.  However Grosskruger is not limited to launch vehicles and more broadly relates to composite sandwich structures, as well as, other aerospace applications.  Grosskruger further disclose the use of resin materials (paragraph 0017).  While applicants argue that a change in thickness does not constitute a flange (i.e. is not an ‘edge bent around), it is the examiner’s position that the structure falls within the broadest reasonable interpretation of the term ‘flanged edge’ as discussed above.  Should applicants believe the term flanged edge misrepresents the meaning of the German word from which is derived, applicants may consider submitting evidence, for example, in the form of an affidavit by a certified translator, demonstrating the term has a broadest reasonable interpretation that differs from the term ‘flange’.  While applicants may find support for a term such as ‘hem’ in figure 6 of the present specification, any amendments in their regard would have to be fully evaluated to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784